Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.:
LESLIE ALMENDAREZ
Plaintiff,

Vv.

SALTZMAN, TANIS, PITTELL, LEVIN

AND JACOBSON, LLC. d/b/a PEDIATRIC

ASSOCIATES, a Florida Limited Liability Company

Defendant,

 

COMPLAINT

COMES NOW, Plaintiff, LESLIE ALMENDAREZ (hereafter referred to as “Plaintiff’),
by and through her undersigned counsel, and hereby sues Defendant, SALTZMAN, TANI,
PITTELL, LEVIN AND JACOBSON, LLC. d/b/a PEDIATRIC ASSOCIATES (hereafter
referred to as “Defendant”) and as grounds alleges:

JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and

attorney’s fees for wiliful violations of the American with Disabilities Act of 1990, 42

U.S.C. Sec. 1211, et seq. (“ADA”), the Florida Civil Rights Act of 1992, Florida Statutes,

Chapter 760, et seq. (“FCRA”), and the Family Medical Leave Act, as amended 29

U.S.C. §2601, et. seq. (hereafter “FMLA”) to redress injuries resulting from Defendant’ s

unlawful, disability-based discriminatory treatment against Plaintiff and Defendant’s

unlawful interference and retaliation in violation of the FMLA.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 13

PARTIES

2. Plaintiff, LESLIE ALMENDAREZ, is an adult, female resident of Broward County,
Florida.

3. Defendant, SALTZMAN, TANI, PITTELL, LEVIN AND JACOBSON, LLC. d/b/a
PEDIATRIC ASSOCIATES is a Florida Limited Liability Company authorized to
conduct business in the State of Florida and in the Southern District of Florida.

4. Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of 1992,
Fla. Stat. Sec. 760.01, et seg. since it employs fifteen or more employees for the applicable
statutory period; and it is subject to employment discrimination provisions of the applicable
Statute, the FCRA.

5. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Sec. 760.01, et seq.

6. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

7. At all times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760, et seq.

8. At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA 42
U.S.C, Sec. 1211, et seq.

?. At all times material hereto, Defendant is an “employer” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seg.

10. At all times material herein, Defendant was an employer covered by the FMLA because

they were engaged in commerce or in an industry affected commerce and employed 50 or
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 13

11.

12.

13

14.

15.

16.

17,

more employees for each working day during each of twenty (20) or more calendar
workweeks.

Plaintiff worked at a location where Defendant employed fifty (50) or more employees
within seventy-five (75) miles.

Plaintiff was an employee entitled to leave under FMLA, based on the fact that he was
employed by Defendant for at least twelve (12) months and worked at least 1,250 hours
during the relevant twelve (12) month prior period to him seeking to her rights to FMLA
leave.

JURISDICTION AND VENUE

. This Honorable Court has jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. §§131,

1343, and 1367.

Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable
Court.

Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity
Commission (hereafter referred to as “EEOC”) and the Florida Commission on Human
Relations (hereafter referred to as “FCHR”).

Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from
the EEOC.

All conditions precedent for the filing of this action before this Honorable Court have been
previously met, including the exhaustion of all pertinent administrative procedures and

remedies.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 13

18.

19.

20.

2.

22.

23.

24,

25.

26,

FACTUAL ALLEGATIONS
On or about April 9, 2018 Plaintiff became employed by Defendant as an administrative
assistant of managed care.
On or about April of 2019, Plaintiff was informed by her doctor that she required ankle
surgery.
Plaintiff had a disability within the meaning of 42 U.S.C. §12102. Plaintiff medical
condition substantially limited one or more major life activities, including her ability to
walk and stand.
On or about April 11, 2019, Plaintiff notified Defendant’s Human Resources of her need
for ankle surgery and requested FMLA.
On or about April 17, 2019, the Human Resource specialist, Ana Bueno, notified
Plaintiff's supervisor, Michel Reiff and other members of the Human Resources
Department of Plaintiff's medical condition and FMLA request via email. Included in the
email were forms, such as the Employee Right Notice, FMLA Request Form and
Certification of a Health Care Provider to be filled out by Plaintiff’s doctor.
On or about April 22, 2019, Plaintiff met with her doctor, Dr. Cohen, to review her
surgery options and have an MRI. Plaintiff notified Defendant of this appointment.
On or about April 26, 2019, as a result of Plaintiff's disability and request for FMLA,
Plaintiff was terminated by Defendant.
Plaintiff's medical condition does not affect her performance as an administrative
assistant of managed care.
Plaintiff was able to perform the essential fictions of an administrative assistant of

managed care.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 13

27,

28.

29,

30.

31.

32,

33.

34.

35.

36.

Plaintiff was entitled to FMLA leave.

On or about June 24, 2019, Plaintiff filed a complaint with the Florida Commission on
Human Relations.

On or about November 12, 2020 the U.S. Equal Employment Opportunity Commission
issued a “Notice of Suit Rights” to Plaintiff.

As a result of Defendant’s disability-based discriminatory treatment against Plaintiff and
Defendant’s interference and retaliation of Plaintiff's FMLA., Plaintiff has suffered
damaged and was forced to retain undersigned counsel.

COUNT I
DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

Plaintiff re-alleges and re-affirms Paragraphs 1-30 as is it is fully set forth herein.
Plaintiff is a member of a protected class under the ADA.

By the conduct described above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiff's disability and subjected Plaintiff to disability-based animosity.

Such discrimination was based upon the Plaintiff's disability in that the Plaintiff would not
have been the object of discrimination but for the fact of her medical condition.
Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the law.
At all times material hereto, the employees exhibiting discriminatory conduct towards the
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's

employment with the Defendant.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 13

37. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

38. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

39. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

40, The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others, from such
action in the future.

41. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

42. The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers
from discriminating against qualified individuals because of a disability “in regard to job
application procedures, the hiring, advancement, or discharge or employees, employee
compensation, job training, and other terms, conditions, and privileges of employment.”

42 U.S.C. Sec. 12112.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 13

43. Plaintiff was fully qualified to be employed by Defendant and could perform all the
essential function of the position held with Defendant.

44. Defendant is a covered employer to which the ADA applies.

45. Defendant terminated and disqualified Plaintiff form employment because of Plaintiff's
disability.

46. Defendant made no individualized assessment to determine whether Plaintiff could
perform the essential functions of the job and be employed by Defendant, or whether a
reasonable accommodation would enable her to be employed by Defendant, as required
under the ADA.

47, Defendant’s termination and disqualification of Plaintiff on the basis of her disability and
Defendant’s failure to make an individualized assessment to determine whether Plaintiff
could be employed or whether a reasonable accommodation would enable him to be
employed by Defendant violated the ADA.

48. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both
economic and non-economic harm.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,
and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for mental

anguish, personal suffering, and loss of enjoyment of life;
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 13

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees: and
e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT H
DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

49. Plaintiff re-alleges and re-affirms Paragraphs 1-30 as is it is fully set forth herein.

50. Plaintiff is a member of a protected class under the FCRA.

51. By the conduct described above, Defendant has engaged in discrimination against
Plaintiff because of Plaintiff's disability and subjected the Plaintiff to disability-based
animosity.

52. Such discrimination was based upon the Plaintiffs disability in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff suffered from a
medical condition.

53. Defendant’s conduct complained of herein is willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiffs disability was unlawful but acted in reckless disregard of the
law.

54. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of
Plaintiff's employment with the Defendant.

55. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

actions.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 13

56.

57.

58.

59.

As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice and reckless indifference to the Plaintiff's statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law to punish the Defendant for its actions and to deter it, and others from such
action in the future.

Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this

Honorable Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and pre-judgment interest at amounts to be provided at trial for
the unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for

mental anguish, personal suffering, and loss of enjoyment of life;
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 10 of 13

60,

61.

62

63.

64.

65,

66.

67.

68.

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and
e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.
COUNT I — FMLA INTERFERENCE
Plaintiff reincorporates and realleges all allegations contained within paragraphs 1-30 as
fully alleged herein.
At all times relevant hereto, Defendant interfered with Plaintiff's right to take leave from

work under FMLA.

. At all times relevant hereto, Defendant’s interference with Plaintiff's right to take leave

from work, violated the FMLA.

29 ULS.C. §2612, et. seq. states in relevant part:
(a)(1)(A)“an eligible employee shall be entitled to a total of 12 workweeks of
leave during any 12-month period because of the birth of a son or daughter and
in order to care for such son or daughter.

At all times relevant hereto, Plaintiff was entitled to FMLA leave.

Piaintiff was entitled to FMLA leave because she was pregnant.

In accordance with FMLA, on April 11, 2019, Plaintiff notified Defendant that she would

need to take FMLA leave due to an ankle surgery.

Defendant interfered with the exercise of Plaintiff's right to unpaid leave because

Defendant terminated Plaintiff.

Defendant interfered with the exercise of Plaintiff's right to unpaid leave because

Defendant terminated Plaintiff’s employment as a result of Plaintiff exercising her right

to FMLA leave.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 11 of 13

69. Defendant’s actions foreclosed Plaintiff's rights under the FMLA, including but not
limited to the right to be returned to her position.

70. As a result of Defendant’s intentional, willful, and unlawful acts by interfering with
Plaintiff's rights pursuant to the FMLA, Plaintiff has suffered damages and incurred
reasonable attorney’s fees and costs.

71. As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to
liquidated damages.

WHEREFORE, Plaintiff, LESLIE ALMENDAREZ, demands judgment against Defendant,
SALTZMAN, TANI, PITTELL, LEVIN AND JACOBSON, LLC. d/b/a PEDIATRIC
ASSOCIATES. for backpay, an equal amount in liquidated damages, other damages, equitable
relief, declaratory relief, reasonabie attorney’s fees and costs, and any and all further relief that
this Court determines to be just and appropriate.

COUNT IV- FMLA RETALIATION

72, Plaintiff reincorporates and realleges all allegations contained within paragraphs 1-30 as
fully alleged herein.

73. At all times relevant hereto, Defendant retaliated against Plaintiff because Plaintiff
exercised her right to take leave from work under the FMLA.

74. 29 U.S.C. §2612, et. seq. states in relevant part:

(a)(1)(A)“an eligible employee shall be entitled to a total of 12 workweeks of
leave during any 12-month period because of the birth of a son or daughter and
in order to care for such son or daughter.

75. At all times relevant hereto, Plaintiff was entitled to FMLA leave.

76. Plaintiff was entitled to FMLA leave because she was to undergo ankle surgery.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 12 of 13

77, Plaintiff was qualified for her position as an administrative assistant of managed care and
had performed her job duties effectively prior to the acts complained of herein.

78. Plaintiff suffered an adverse employment action in that she was subjected to termination
by Defendant.

79. Defendant’s decision to terminate Plaintiff on April 26, 2019 occurred shortly after
Plaintiff request FMLA leave from Defendant.

80. Defendant’s alleged reasoning for terminating Plaintiff's employment is pretextual and
baseless.

81. Defendant retaliated against Plaintiff for exercising her right to FMLA leave, because
Defendant terminated Plaintiff's employment as a result of Plaintiff's exercising her right
to FMLA leave.

82. At all times relevant hereto, Defendant acted with the intent to retaliate against Plaintiff,
because Plaintiff exercised her right to leave pursuant to the FMLA.

83. As a result of Defendant’s intentional, willful and unlawful acts by retaliation against
Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages
and incurred reasonable attorney’s fees and costs.

84, As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to
liquidated damages.

WHEREFORE, Plaintiff, LESLIE ALMENDAREZ, demands judgment against Defendant,
SALTZMAN, TANI, PITTELL, LEVIN AND JACOBSON, LLC. d/b/a PEDIATRIC
ASSOCIATES. for backpay, an equal amount in liquidated damages, other damages, equitable
relief, declaratory relief, reasonable attorney’s fees and costs, and any and all further relief that

this Court determines to be just and appropriate.
Case 0:21-cv-60218-RAR Document 1 Entered on FLSD Docket 01/28/2021 Page 13 of 13

JURY DEMAND
Plaintiff demands trial by jury of all issues triable as of right by jury.
Respectfully submitted

GALLARDO LAWOFFICE, P.A.
8492 SW 8" Street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088

a. GAA

Elvis J. Adan, Es¥.
Fla. Bar No.: 24223
